                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

Joshua A. Gardner,

              Plaintiff,

v.                                                     Case No. 16-cv-3999 (JNE/KMM)
                                                       ORDER
State of Minnesota; Minnesota
Department of Human Services;
Minnesota Sex Offender Program;
Brian Ninneman, Randy Gordon, Troy
Doe, and J. Doe, all in their individual
and official capacities,

              Defendants.


       This matter is before the Court on Defendants’ motion to dismiss Plaintiff Joshua

A. Gardner’s complaint. In a Report and Recommendation (“R&R”) dated January 15,

2019, the Honorable Katherine Menendez, United States Magistrate Judge, advised the

Court to grant Defendants’ motion to dismiss. ECF No. 27. The Magistrate Judge

additionally recommended that the Court grant Gardner leave to replead his “official-

capacity claims for prospective injunctive relief for violations of his Fourth Amendment

rights.” Id. According to the Magistrate Judge, Gardner’s Fourth Amendment claims

against Ninneman and Gordon, in their official capacities, failed because Gardner did not

allege that either man had the authority to affect the policy changes Gardner had

requested. The Magistrate Judge reasoned that because Gardner alleged a violation of his

Fourth Amendment rights, he should be given an opportunity to name proper Defendants

in an amended pleading. Neither Gardner nor Defendants objected to the R&R. Based on
a de novo review of the record, the Court adopts the R&R. See 28 U.S.C. § 636(b)(1); D.

Minn. LR 72.2.

       The Court notices that Gardner filed an amended complaint on January 22, 2019

naming two additional Defendants in their official capacities: Emily Johnson Piper,

Commissioner of the Minnesota Department of Human Services, and Nancy A. Johnston,

Executive Director of the Minnesota Sex Offender Program. However, because more

than 21 days have passed since Defendants served their Rule 12(b) motion, Gardner did

not have the right to file an amended complaint as a matter of course under Federal Rule

of Civil Procedure 15(a)(1). And “[i]n all other cases, a party may amend its pleading

only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). Defendants have not consented to Gardner’s amended complaint and the

Magistrate Judge did not grant Gardner leave to amend, but only recommended that the

Court do so. Accordingly, Gardner’s amended complaint, ECF No. 28, shall be stricken.

Gardner may move the Court within 21 days of this Order for leave to file an amended

complaint naming proper official-capacity Defendants for his claims seeking prospective

injunctive relief. See D. Minn. LR 15.1(b).

Therefore, IT IS ORDERED THAT:

   1. Defendant’s Motion to Dismiss, ECF No. 12, is GRANTED;

       a) Counts One, Two, and Three against the “Doe” Defendants, in their individual
          and official capacities, are DISMISSED WITHOUT PREJUDICE for failure to
          serve;
      b) Count One against Ninneman and Gordon, in their individual capacities, is
         DISMISSED WITH PREJUDICE for failure to state a claim based on qualified
         immunity;

      c) Count Two against Ninneman and Gordon, in their individual and official
         capacities, is DISMISSED WITH PREJUDICE for failure to state a claim;

      d) Counts One and Three, insofar as those claims seek prospective injunctive
         relief, against Ninneman and Gordon, in their official capacities, are
         DISMISSED WITHOUT PREJUDICE because Ninneman and Gordon are
         improper defendants;

         a. However, Gardner may seek leave from the Court within 21 days of this
            Order to file an amended complaint for prospective injunctive relief naming
            proper official-capacity defendants;

         b. The Court will direct the Clerk to enter judgment 21 days after this Order,
            unless Gardner so moves the Court to amend his complaint;

      e) Count Three against the State of Minnesota, Minnesota Department of Human
         Services, and the Minnesota Sex Offender Program, is DISMISSED
         WITHOUT PREJUDICE for lack of subject matter jurisdiction pursuant to the
         doctrine of sovereign immunity; the Court also lacks jurisdiction over any
         official-capacity claims for damages against the individual Defendants;

   2. ECF No. 28 shall be stricken from the docket.

Dated: March 7, 2019                                        s/Joan N. Ericksen
                                                            JOAN N. ERICKSEN
                                                            United States District Judge
